Title: To James Madison from William C. C. Claiborne, 9 December 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans, December 9th. 1808.

The enclosures No. 1 & 2 are Letters I lately received from Governor Folch, and that No. 3 a Copy of the Answer I have returned.  Governor Folch in these Communications has discovered an irritability of temper, which the occasion did not call for, nor could I avoid taking exception to the Stile in which he thought proper to address me.  The Embargo, always disagreeable to our neighbours of Pensacola, has of late become particularly obnoxious to them; Some base men in this City, have stated the measure to have been adopted by our Government on the demand of Bonaparte, and that it is now adhered to, principally with a view to the injury of the Spanish Patriots.  Writings to this effect, published (originally) in this City in the Spanish Language, and sent to Pensacola, have from thence found their way to Havanna, Vera-Cruz, and the City of Mexico, and have made (as is stated to me) an unfortunate impression.
You will perceive by the Newspapers that our Superior Court has recently exhibited Scenes of some disorder, & that James Workman (formerly an accomplice of Burr’s) has very deservedly been expelled the Bar; I regret exceedingly, that the District Attorney, (Mr. Grymes) should have been involved in so disagreeable an affair; But in this City, where all the facts attending the transaction are well known, Mr. Grymes, is not censured by the friends of the Government.
An English Ship has arrived in the Mississippi; it is designed, that she should pass to Mobile, and there be loaded with Cotton, taken from the District of Bâton-Rouge; if this is permitted, it will be difficult to prevent much of the Cotton, the growth of the Territories of Orleans & Mississippi, from passing the same Route: But I presume the Collector (Mr. Brown) has written fully on the subject to the Secy. of the Treasury, and pointed out the many evasions of the Embargo, which will probably ensue.  I have the honor to be, Sir, with great respect, yo: hble servt.

William C. C. Claiborne


December 11th.
P. S.  The delay in the departure of this Mail, enables me to enclose for your Satisfaction, a correct Statement (marked A) of the transaction alluded to in Governor Folch’s Letter of the 15th. Ultimo, & which Statement has been furnished me by Commodore Porter.


W. C. C. C.

